DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Examiner acknowledges the reply filed 03/29/2022. Claims 16, 29, 30, 34 and 35 were amended. 

Allowable Subject Matter
Claims 16-20, 22-30, 33-37a are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed medical catheter.
The closest prior art of record is Periakaruppan et al (U.S. Pub. 2004/0006318 A1, hereinafter “Periakaruppan”’) and Moehle (U.S. Pub. 2009/0118661 A1, hereinafter “Moehle”). However, these references do not disclose the device as claimed or described above.
Regarding claims 16 and 29, the closest prior art of Periakaruppan does not appear to disclose that the claimed narrowed region is formed “where the proximal and distal portions of the side opening intersect.” Rather, the proximal and distal side portions of the side opening, identified as portions 118, do not intersect; rather, they are separated by straight edges 114. Further, it does not appear to be obvious to modify the shape of the side opening to eliminate the straight edges 114, since doing so would appear to teach away from the intended use of the side openings (see Periakaruppan at para [0029] disclosing that the straight edges 114 "create a more equal distribution of stress on numerous points along each edge," and that distributing stresses "reduces the distortion to the hole during the curving process and reduces the likelihood of hole collapse.").
It is noted that the following objections and rejections have been overcome by argument and/or amendment:
Applicant’s arguments have overcome the drawings objections under 37 CFR 1.83(a).  
Applicant’s arguments and amendments have overcome the rejections of claims 
 17, 20, 30 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Applicant’s arguments and amendments have overcome the rejections of claims 
 16, 29 and all claims depending therefrom under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
09/07/2022